May 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   LANCE THAI TRAN, DDS, PA D/B/A BROADWAY FAMILY DENTAL
                        CARE, Appellant

NO. 14-14-00318-CV                          V.

                         MARIA CHAVEZ, Appellee
                     ________________________________

       This cause, an appeal from the order denying appellant Lance Thai Tran,
DDS, PA d/b/a Broadway Family Dental Care’s motion to dismiss for failure to
produce an expert report, signed April 22, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Lance Thai Tran, DDS, PA d/b/a Broadway Family
Dental Care, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.